DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on December 15, 2021 has been entered. The claims pending in this application are claims 1, 4, 6, 7, 15, 16, and 18-28 wherein claims 7 and 18-28 have been withdrawn due to the restriction requirement mailed on January 30, 2019. The objections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on December 15, 2021. Claims 1, 4, 6, 15, and 16 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “the incubating and detecting” in step (b) should be “the incubating step and the detecting step”; and (2) “PCR (polymerase chain reaction)” in step (b) should be “polymerase chain reaction (PCR)”. 
The objection in (1) of claim 1 has been maintained since applicant has not explained why this objection is moot in the response. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Scope of Enablement 
Note that this rejection is based on the amendment filed on December 15, 2021 and is different from the rejection under 35 U.S.C. 112(a) mailed on August 13, 2021. 
Claims 1, 4, 6, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for incubating a sample with a first signal-generating means and a second signal generating means for detection of the two target nucleic acid sequences, does not reasonably provide enablement for detecting two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using the methods recited in claims 1, 4, 6, 15, and 16. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of the Invention
The claims are drawn to a method for detecting two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using different detection temperatures and reference values. The invention is a class of .”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1, 4, 6, 15, and 16 encompass a method for detecting the presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using different detection temperatures and reference values, comprising: (a) providing (i) a first reference value for the first target nucleic acid sequence indicating a ratio between signals provided at a relatively high detection temperature and a relatively low detection temperature by a first signal-generating means and (ii) a second reference value for the second target nucleic acid sequence indicating a ratio between signals provided at the relatively high detection temperature and the relatively low detection temperature by a second signal-generating means; wherein each of the first signal-generating means and the second signal-generating means comprises an oligonucleotide with at least one label; wherein the at least label of the oligonucleotide in the first signal-generating means generates signals dependent on the presence of the first target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature and the at least label of the oligonucleotide in the second signal-generating means generates signals dependent on the presence of the second target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature; wherein each of the first signal-generating means and the second signal-generating means is a signal-generating means which generates a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence, wherein the 
wherein the first reference value is different from the second reference value; wherein the first reference value is obtained by (i) incubating the first target nucleic acid sequence with the first signal-generating means for detection of the first target nucleic acid sequence, (ii) detecting signals at the relatively high detection temperature and the relatively low detection temperature, and (iii) then obtaining a ratio between the signals detected at the relatively high detection temperature and the relatively low detection temperature; wherein the second reference value is obtained by (i) incubating the second target nucleic acid sequence with the second signal-generating means for detection of the second target nucleic acid sequence, (ii) detecting signals at the relatively high detection temperature and the relatively low detection temperature, and (iii) then obtaining a ratio between the signals detected at the relatively high detection temperature and the relatively low detection temperature; (b) incubating the sample with the first signal-generating means and the second signal generating means for detection of the two target nucleic acid sequences and detecting signals from the first signal-generating means and the second signal generating means at the relatively high detection temperature and the relatively low detection temperature in a single reaction vessel; wherein the two signal- generating means generate signals at the relatively high detection temperature and the relatively low detection temperature; wherein signals to be generated by the two signal-generating means are not differentiated by a single type of detector; wherein the incubating and detecting are performed by real-time PCR (polymerase chain reaction); and (c) determining the presence of the first target nucleic acid sequence by (i) (the signal intensity at the relatively low detection temperature)-(the signal intensity at the relatively high detection temperature)*(the second reference value); (ii) (the 

Working Examples
The specification provides working examples (see pages 64-73) for: (1) Multiple Target Detection by TaqMan real-time PCR Using Different Detection Temperatures and Reference Values; (2) Multiple target detection by PTOCE real-time PCR comprising Using Different Detection Temperatures and Reference Values; and (3) SNP Genotyping Using Different Detection Temperatures and Reference Values. The specification provides no working example for detecting presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using the methods recited in claims 1, 4, 6, 15, and 16. 
The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 64-73) for: (1) Multiple Target Detection by TaqMan real-time PCR Using Different Detection Temperatures and Reference Values; (2) Multiple target detection by PTOCE real-time PCR comprising Using Different Detection Temperatures and Reference Values; and (3) SNP Genotyping Using Different Detection Temperatures and Reference Values, the specification does not provide a guidance to show that two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample can be detected using the methods recited in claims 1, 4, 6, 15, and 16. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to detect presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample using the methods recited in claims 1, 4, 6, 15, and 16. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample can be detected using the methods recited in claims 1, 4, 6, 15, and 16. 
First, since Example 1 of the specification teaches that “[W]e examined whether two target nucleic acids in samples can be detected in a single reaction vessel by using a single Neisseria gonorrhoeae (NG) and genomic DNA of Chlamydia trachomatis (CT) were used as target nucleic acid sequences. Four types of samples (NG, CT, NG+CT and no target control) were prepared and analyzed. TaqMan real-time PCR was employed to detect NG and CT. Where a target nucleic acid is present, a TaqMan probe is cleaved and a labeled fragment is released. An amplification curve can be obtained by measuring signal from the labeled fragment.
A TaqMan probe for NG was labeled with a fluorescent reporter molecule (Quasar 670) at its 5’-end and a quencher molecule at its 3’-end (SEQ ID NO: 3) and a TaqMan probe for CT with a fluorescent reporter molecule (Quasar 670) at its 5’-end and a quencher molecule in its inner part (BHQ-2) (SEQ ID NO: 6). In this Example, even though the signals from the TaqMan probes are not distinguishable from each other, plotting methods using reference values for each target sequence and signals from two detection temperatures (72°C and 60°C) provide amplification curves indicating the presence of each target nucleic acid sequence. Calculation equations for reference values and plotting equations to obtain amplification curves for each target nucleic acid sequence were as follows: (1) Reference value (RV) of NG or CT RFU at 60°C ÷RFU at 72°C at the end-point (2) Plotting equations for NG target: (i) RFU at 72°C - (RFU at 60°C ÷RV of CT target) or (ii) RFU at 60°C - (RFU at 72°C ×RV of CT target) (3) Plotting equations for CT target: (i) RFU at 72°C - (RFU at 60°C÷ RV of NG target) or (ii) RFU at 60°C - (RFU at 72°C× RV of NG target) In the equations, the RFU (relative fluorescent unit) values are those measured at each cycle of real-time PCR and RV denotes a reference value” and “[T]he real-time PCR was 2, 2 U; of Taq DNA polymerase]. The tubes containing the reaction mixture were placed in the real-time thermocycler 15 (CFX96, Bio-Rad) for 5 min at 50°C, denatured for 15 min at 95°C and subjected to 50 cycles of 30 sec at 95°C, 60 sec at 60°C, 30 sec at 72°C. The detection of signals was performed at 60°C and 72°C at each cycle. As shown in Fig. 1A, signals were detected both at 60°C and 72°C in the presence of NG, CT, or NG + CT. No signal was detected in the absence of the target 20 nucleic acids. Reference values for each target sequences were calculated using the signals of NG only sample or CT only sample. As shown in Fig. IB, reference values for NG and CT target were 1.8 and 5.8, respectively. Then, to identify target sequences, the corresponding reference value and RFU at 72°C and 60°C were applied to plotting equations ((i) or (ii) equations in Fig. 25 1C and Fig. ID) and amplification curves of each target sequences were obtained. Proper thresholds were selected referring to the result of NG only sample and CT only sample to ensure the significance of the obtained amplification curves. As shown in Fig. 1C and Fig. ID, the amplification curves derived from the plotting methods can identify the presence or absence of NG or CT in each sample. Therefore, it can be appreciated that two target nucleic acids can be detected in a single reaction vessel even using a single detection channel by TaqMan real-time PCR using different detection temperatures and reference values” (see pages 64-67), the specification clearly indicates that each of the oligonucleotide in the first signal-generating means and the oligonucleotide in the second signal-generating means is a TaqMan probe labeled with a fluorescent dye and a quencher of the fluorescent dye which are adjacent each other and no fluorescent signal can be detected if the oligonucleotide in each of the first signal-generating means and the oligonucleotide in the second signal-generating means does not hybridize with its corresponding target nucleic acid and two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample are detected using a real time PCR in the presence of a DNA polymerase having 5’ nuclease activity based on fluorescent signals detected at two different detection temperatures and two reference values wherein each of the two reference values is a ratio of a fluorescent signal detected in a low detection temperature to a fluorescent signal detected in a high detection temperature and the low detection temperature and the high detection temperature are the annealing temperature and the detection temperature of the cycle of the real-time PCR.  However, the scopes of claims 1, 4, 6, 15, and 16 are much broader than the teachings of the specification because the claims only require that the oligonucleotide in each of the first signal-generating means and the oligonucleotide in the second signal-generating means is a regular single-stranded oligonucleotide comprising one fluorescent label and without a quencher of the one fluorescent label, two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample are detected using a real time PCR in the presence of any kind of DNA polymerase, and each of two reference values is a ratio of two signals of two different detection temperatures such as ratio of a fluorescent signal detected in a high detection temperature to a fluorescent signal detected in a low detection temperature and the low detection temperature and the high detection temperature are a low temperature and a high temperature of one of the cycles of the real-time PCR.  Although applicant argues that “[T]aqMan probes, PTOCE, Molecular beacon probes, and scorpion primers comprise an oligonucleotide with at least one label (fluorescent dye and quencher) (Feature (a)), can generate signals dependently on the presence of a target nucleic acid sequence at certain temperatures (Feature (b)), and are signal-generating means to generate a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence (e.g., PTOCE, Molecular beacon probes, and scorpion primers) or signal-generating means to generate a signal in a dependent manner on cleavage of a detection oligonucleotide (e.g., TaqMan probes) (Feature (c)). Thus, TaqMan probes, PTOCE, Molecular beacon probes, and scorpion primers all satisfy the characteristics and limitations in claim 1. Further, it is noted that claim 1 of the present application does not require that the signal-generating means comprise a hairpin structure” (see page 17, second paragraph of applicant’s remarks), since claim 1 only requires that each of the first signal-generating means and the second signal-generating means comprises an oligonucleotide comprising one fluorescent label and without a quencher of the one fluorescent label (the phrase “at least one” in claim 1 is read as “one”), and it is known that each of TaqMan probes, Molecular beacon probes, and scorpion primers comprises a hairpin structure and includes a fluorescent dye and a quencher of the fluorescent dye (see Figures 1 and 2 of Navarro et al., Clin. Chim. Acta, 439, 231-50, 2015) and PTOCE (PTO Cleavage and Extension) probe includes a fluorescent dye and a quencher of the fluorescent dye (see Figure 2 of US 2014/0057264 A1), each of the first signal-generating means and the second signal-generating means recited in claims 1, 4, 6, 15, and 16 does not include TaqMan probes, PTOCE, Molecular beacon probes, and scorpion primers as argued by applicant and only can be considered as a 
	Second, although applicant argues that “[T]he Lux primers comprise an oligonucleotide with at least one label (fluorescent dye)(Feature (a)), can generate a signal dependently on the presence of a target nucleic acid sequence at certain temperatures (Feature (b)), and are signal-generating means which generate a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence (Feature (c)). Thus, Lux primers satisfy the characteristics and limitations in claim 1. Further, it is noted that claim 1 of the present application does not require that the signal-generating means have a particular structure. Thus, oligonucleotides with or without a hairpin structure are considered to fall within the scope of claim 1 of the present application and likewise, the LUX primers having characteristics such as having dG or dC at the 3’-end or forming a blunt-end hairpin are considered to fall within the scope of claim 1 of the present application” (see page 17, last paragraph bridging to first paragraph of applicant’s remarks), since it is known that the LUX primers are fluorogenic primers which “are oligodeoxyribonucleotides with dG or dC at the 3’-end and a single fluorophore on a base close to the 3’-end. A tail of 5-7 nucleotides is added to the 5’-end of the primer to form a blunt-end hairpin at temperatures below its melting point, which is approximately the annealing temperature of the primer to the template. G-C basepair at the blunt-end quenches the fluorescence when the primer is not incorporated into a PCR product. Quenching is eliminated and the fluorescence increases when the 3’-end of the primer is extended and primer incorporates into the double-stranded PCR product” (see pages 98 and 99 from Methods in Molecular 
	


Fourth, since it is known that a PCR cycle includes a denaturation step, an annealing step, and an extension step, the denaturation step has the highest temperature in a PCR cycle and a primer is not annealed to the template during the denaturation step (see “Polymerase chain reaction” from Wikipedia), since claim 1 does not require that a relatively high detection temperature is not the denaturation temperature of the denaturation step and the one fluorescent label of the oligonucleotide of the first signal-generating means or the second signal-generating means does not generate a fluorescent signal in the absence of a first target nucleic acid sequence 
Fifth, since step (a) of claim 1 provides a first reference value for the first target nucleic acid sequence and a second reference value for the second target nucleic acid sequence and requires that each of the first signal-generating means and the second signal-generating means comprises an oligonucleotide with at least one label wherein the at least one label of the oligonucleotide in the first signal-generating means generates signals dependently on the presence of the first target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature, and the at least one label of the oligonucleotide in the second signal-generating means generates signals dependently on the presence of the second target nucleic acid sequence at a relatively high detection temperature and a relatively low detection temperature, step (a) of claim 1 only indicates that a first reference value is related with 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the 
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether presence or absence of two target nucleic acid sequences comprising a first target nucleic acid sequence and a second target nucleic acid sequence in a sample can be detected using the methods recited in claims 1, 4, 6, 15, and 16.  
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
	In page 14, last paragraph bridging to page 23, first paragraph of applicant’s remarks, applicant argues that: (1) “[T]aqMan probes, PTOCE, Molecular beacon probes, and scorpion primers comprise an oligonucleotide with at least one label (fluorescent dye and quencher) 
application does not require that the signal-generating means comprise a hairpin structure. Thus, oligonucleotides with or without a hairpin structure are considered to fall within the scope of claim 1 of the present application. Taken together, each of the first signal-generating means and the second signal-generating means recited in claim 1 is considered to include TaqMan probes,
PTOCE, Molecular beacon probes, and scorpion primers”; (2) “[T]he Lux primers comprise an oligonucleotide with at least one label (fluorescent dye) (Feature (a)), can generate a signal dependently on the presence of a target nucleic acid sequence at certain temperatures (Feature (b)), and are signal-generating means which generate a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence (Feature (c)). Thus, Lux primers satisfy the characteristics and limitations in claim 1. Further, it is noted that claim 1 of the present application does not require that the signal-generating means have a particular structure. Thus, oligonucleotides with or without a hairpin structure are considered to fall within the scope of claim 1 of the present application and likewise, the LUX primers having characteristics such as having dG or dC at the 3'-end or forming a blunt-end hairpin are considered to fall within the scope of claim 1 of the present application. Taken together, each of the first signal-generating means and the second signal-generating means recited in claim 1 is considered to include LUX 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
	First, although applicant argues that “[T]aqMan probes, PTOCE, Molecular beacon probes, and scorpion primers comprise an oligonucleotide with at least one label (fluorescent dye and quencher) (Feature (a)), can generate signals dependently on the presence of a target nucleic acid sequence at certain temperatures (Feature (b)), and are signal-generating means to generate a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence (e.g., PTOCE, Molecular beacon probes, and scorpion primers) or signal-generating means to generate a signal in a dependent manner on cleavage of a detection oligonucleotide (e.g., TaqMan probes) (Feature (c)). Thus, TaqMan probes, PTOCE, Molecular beacon probes, and scorpion primers all satisfy the characteristics and limitations in claim 1. Further, it is noted that claim 1 of the present application does not require that the signal-generating means comprise a hairpin structure” (see page 17, second paragraph of applicant’s remarks), since claim 1 only et al., Clin. Chim. Acta, 439, 231-50, 2015) and PTOCE (PTO Cleavage and Extension) probe includes a fluorescent dye and a quencher of the fluorescent dye (see Figure 2 of US 2014/0057264 A1), each of the first signal-generating means and the second signal-generating means recited in claims 1, 4, 6, 15, and 16 does not include TaqMan probes, PTOCE, Molecular beacon probes, and scorpion primers as argued by applicant and only can be considered as a regular oligonucleotide with one fluorescent label and without a quencher of the one fluorescent label. Furthermore, the claims do not require that the oligonucleotide in each of the first signal-generating means and the second signal-generating means is a TaqMan probe or a PTOCE or a Molecular beacon probs or a scorpion primer as argued by applicant. 
Second, although applicant argues that “[T]he Lux primers comprise an oligonucleotide with at least one label (fluorescent dye)(Feature (a)), can generate a signal dependently on the presence of a target nucleic acid sequence at certain temperatures (Feature (b)), and are signal-generating means which generate a signal by a duplex formed being dependent on the presence of a target nucleic acid sequence (Feature (c)). Thus, Lux primers satisfy the characteristics and limitations in claim 1. Further, it is noted that claim 1 of the present application does not require that the signal-generating means have a particular structure. Thus, oligonucleotides with or without a hairpin structure are considered to fall within the scope of claim 1 of the present application and likewise, the LUX primers having characteristics such as having dG or dC at the 
	Third, although applicant argues that “[C]laim 1 excludes a label in the signal-generating means that does not generate a signal dependent on the presence of a target nucleic acid sequence”, the oligonucleotide of each of the first signal-generating means and the second signal-generating means can be reasonably considered as an oligonucleotide comprising one fluorescent label and without a quencher of the one fluorescent label.  If the oligonucleotide of each of the first signal-generating means and the second signal-generating means is an 
Fourth, although applicant argues that “[W]hen signals are measured at the relatively high detection temperature and the relatively low detection temperature for a sample in step (b), the sum of the intensity of the signal for the first target nucleic acid sequence and the intensity of the signal for the second target nucleic acid sequence can be detected at the relatively high detection temperature (because the signal for the first target nucleic acid sequence is not differentiated from the signal for the second target nucleic acid sequence), and the same applies to the relatively low detection temperature. In this case, subtracting a signal portion corresponding to the second target nucleic acid sequence from the signal measured at the relatively low detection temperature can result in only a signal portion corresponding to the first target nucleic acid sequence at the relatively low detection temperature. The method of the present invention indicates that the signal portion corresponding to the second target nucleic acid sequence to be subtracted can be obtained by multiplying or dividing the signal at the relatively high detection temperature by a second reference value”, the formula in claim 1 does not required [(the signal measured at the relatively low detection temperature)-(a signal portion corresponding to the second target nucleic acid sequence at the relatively low detection temperature)] as argued by applicant. Furthermore, in view of step (c) of claim 1, it is predictable that, in which situation, the signal portion corresponding to the second target nucleic acid sequence to be subtracted can be obtained by multiplying the signal at the relatively high detection temperature by a second reference value and in which situation, the signal portion 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of step (a) because it is unclear what is the relationship between the at least one label and at least one fluorescent label. Please clarify. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
9.	 No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 3, 2022